DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/24/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 10/24/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 2-5, 8, and 15-16 are cancelled.
Claims 1, 4, 6-7, and 9-14 are pending.
Claims 6, 7, and 14 withdrawn.
Claims 1, 4, and 9-13 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (WO 2014/087420 A1), in view of Hughes (US 8,216,553).
Potnis teaches leave-on oral care compositions comprising eugenol and cooling agents such as menthol, a menthyl ester, and combinations thereof (pg 5, [0010] and [0013]). For the claim 1 limitation of a ratio of eugenol, an essential oil containing eugenol, or a combination thereof to the mixture of menthol and menthyl acetate, Potnis teaches a ratio of clove oil and/or eugenol to a combination of cooling agents of from 8:1 to 10:1 (pg 14, claim 8), calculated by the Examiner as 89:11 to 91:9, overlapping the claimed range.
For claim 9, Potnis teaches an oral care composition (pg 14, claim 1).
For claim 10, the recitation of “the foodstuffs are selected from hard caramels, chewing sweets, and chewing gums” is considered a statement of intended use or purpose since the statement does not impose additional structural limitations on the claim. Likewise, the claim 11 recitation of “the pharmaceutical preparations are selected from cold relief syrups, cold relief sprays, and cold relief sweets” and the claim 12 recitation of “the oral and tooth care agents are selected from toothpastes, mouthwashes, and medicinal chewing gums” are considered recitations of intended use or purpose and impart no structural limitations on the composition. As such, the teaching of the oral care composition taught by Potnis, which comprises eugenol and a combination of menthol and a menthyl ester in the claimed ratio, is considered to read on claims 10-12. See MPEP 2111.02(Il).
Potnis does not teach the menthol ester as menthyl acetate, or the amount of menthol and menthyl acetate in the composition. 
Hughes teaches the missing elements of Potnis.
Hughes teaches oral care compositions comprising flavoring agents and a mixture of cooling agents such as a menthol and menthyl acetate (Abstract; col 6: 57-59). Hughes teaches the mixture of coolants including menthol and the secondary coolant of menthyl acetate comprises up to 1.4% of the mixture, with a typical level of menthol in the final composition ranges from about 0.015% to about 1.0% and the level of secondary coolant such as menthyl acetate ranges from about 0.01% to about 0.5% (col 22: 36-42 and 55), overlapping the range recited in claim 1. Hughes teaches the flavor system comprising menthol, in combination with a secondary cooling agent such as menthyl acetate, along with selected traditional flavor components such as eugenol have been found to be stable (col 22: 30-24 and col 22: 64 to col 23: 2). Hughes teaches that the use of uncharged flavor components in a composition comprising silica allows better flavoring and the ability to use less flavoring agent to achieve the desired flavor intensity (col 6: 12-24). It is noted that Potnis also teaches addition of silica to the compositions (pg 8: 1-19).
For claim 13, Potnis teaches an analgesic oil such as eugenol is present in from 1-10% by weight (pg 3: 4-5) and a ratio of compound (a) (eugenol) to cooling component comprising a combination of menthol a menthyl ester of 8:1 to 10:1, and Hughes teaches menthyl acetate as a menthyl ester in combination with menthol as a two-component cooling composition. As discussed above, Potnis teaches the ratio of eugenol to cooling agent mixture is 8:1 to 10:1, overlapping the claimed range.
The skilled artisan would have expected success in substituting Hughes' cooling composition comprising a combination menthol and menthyl acetate within a range that overlaps the claimed amount of the two flavoring agents for the cooling composition taught in Potnis’ oral gel formulation because Hughes’  teaches that a mixture of eugenol and a combination menthol and menthyl acetate within a range that overlaps the claimed amounts provides the desired, intense  flavoring effect while utilizing a reduced amount of combined flavoring agents. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that a combination menthol and menthyl acetate within a range that overlaps the claimed amount could be prepared and that utilizing this combination could provide an affective flavoring at a reduced cost of production.
Examiner’s Reply to Attorney Arguments dated 10/24/2022
1. Rejection of claims 1-4, and 9-13 under 35 U.S.C. §103 over Maxwell
Applicant’s arguments with respect to claims 1-4, and 9-13 have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612